___________

                                     No. 96-2696
                                     ___________

Jeffery D. Stevens,                  *
                                     *
           Appellant,                *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Sally Chandler-Halford; Dudley       * Southern District of Iowa.
Allison; David Scurr; Bernard        *      [UNPUBLISHED]
Eaves,                               *
                                     *
           Appellees.                *
                               ___________

                        Submitted:   October 10, 1996

                            Filed:   October 21, 1996
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Jeffery     Stevens, an Iowa inmate, appeals the district court's1
dismissal of his 42 U.S.C. § 1983 action for failure to state a claim.   The
district court correctly based the dismissal upon our recent decision in
Mahers v. Halford, 76 F.3d 951 (8th Cir. 1996), and thus we affirm without
further discussion.      See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.